The judgment of the court was pronounced by
Kino, J.
The plaintiff alleges that under an execution directed against the properly of her husband, the defendant, Rétaud, caused her separate effects to be seized. She avers the value of the property levied upon to be $100, and prays that it be restored to her, and that the defendants be condemned to pay her $250 as damages fpr the wrongful seizure.
The plaintiff’s allegations in relation to damages are as follows: “The said Rétaud and Mouney, have caused, by the illegal, arbitrary and vexatious seizure of the property of your petitioner, a real, vindictive, and exemplary damage of two hundred and fifty dollars,, having, without authority or right, seized and taken *214uway -the 'above described property from the possession of your petitioner, and deprived her at .the same ;tkno of the use of her property to her damage and prejudice.”
. No circumstances of aggravation are stated, and thus the only basis laid for vindictive damages is the illegal taking. This claim for heavy damages in proportion to the value of the effects seized, unsupported by proof, is evidently a fictitious demand, which can give no jurisdiction to this court The only amount which can be considered as involved in the suit is $100, the alleged value of the effects seized. This case cannot lie distinguished from that of Orillion v. Slack, 17 La. p. 103. See also 16 La. 183. 3 Rob. 143. 1 An. 311.
Appeal dismissed»